DETAILED ACTION
Allowable Subject Matter
Claims 16-20 are allowed.  
Claim 16 is allowed since none of the prior art, alone or in combination, teaches a display device comprising: 
a sensor layer sensing an input from an outside of the display device; 
a display layer disposed under the sensor layer and displaying an image towards the sensor layer; and 
a digitizer disposed under the display layer and including an upper surface facing the display layer and a lower surface spaced apart from the display layer, wherein 
the upper surface of the digitizer is disposed between the display layer and the lower surface of the digitizer, 
the upper surface of the digitizer is flat, and 
the lower surface of the digitizer is uneven.  
Claims 17-20 are allowed for being dependent upon aforementioned independent claim 16.  
Claims 3-5, 11 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0393925 A1 to Chen et al (“Chen”) in view of US Patent Pub. 2011/0210937 A1 to Kee et al (“Kee”).
As to claim 1, Chen discloses a display device comprising: 
a window including a glass substrate (Fig. 1, 18); 
a display panel disposed under the window (Fig. 1, 16); and 
a digitizer disposed under the display panel (Fig. 1, 13; See also Fig. 3), wherein the digitizer comprises: 
a first conductive layer (L1); 
a first insulating layer (30) disposed under the first conductive layer; 
a second conductive layer (L2) disposed under the first insulating layer; and 
a second insulating layer (31) disposed under the second conductive layer.  
Kee discloses a foldable touch display (See Fig. 9) comprising a base film (111, 212) disposed under the display panel, and the window (190), the display panel (112, 122), and the digitizer (130, 140) are capable of being folded and unfolded.  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen with the teachings of Kee of a base film disposed under the display panel, and the window, the display panel, and the digitizer are capable of being folded and unfolded, as suggested by Kee thereby similarly using known configurations of foldable/bendable touch display devices for enhancing user manipulation and operation.  
As to claim 2, Chen in view of Kee discloses wherein the thickness of the first conductive layer and the second conductive layer have similar thickness, but fails to disclose wherein a thickness of the first conductive layer is greater than a thickness of the second conductive layer.  However, such a configuration would have been an obvious matter of design while still yielding the same predictable results.  See MPEP 2144.04.IV.A-B.  
As to claim 10, Chen discloses wherein the digitizer further comprises a cover layer disposed under the second insulating layer (See Fig. 1, 10).  
As to claim 12, Kee discloses wherein the display panel and the digitizer are in-folded such that a first portion of the display panel and a second portion of the display panel face each other (See Fig. 7; Kee discloses the device in the folded state where the display portions 112, 122 face each other.).
As to claim 14, Kee discloses further comprising a protective film (See Fig. 8, 113, 123) disposed between the display panel and the digitizer, wherein the display panel is attached to the protective film, and the base film (111, 121) of the digitizer is attached to the protective film.  

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0393925 A1 to Chen et al (“Chen”) in view of US Patent Pub. 2011/0210937 A1 to Kee et al (“Kee”), and further in view of US Patent Pub. 2017/0277299 A1 to Yokoyama et al (“Yokoyama”).  
As to claim 6, Chen in view of Kee fails to disclose wherein the digitizer further comprises an intermediate base film disposed between the second conductive layer and the first insulating layer.
Yokoyama discloses wherein the digitizer further comprises an intermediate base film disposed between the second conductive layer and the first insulating layer (See Fig. 1, 19).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen in view of Kee with the teachings of Yokoyama wherein the digitizer further comprises an intermediate base film disposed between the second conductive layer and the first insulating layer, as suggested by Yokoyama thereby similarly using known configurations for enhancing operation and improving visibly in touch display devices.  
As to claim 7, Yokoyama discloses wherein each of the base film and the intermediate base film comprises a polyimide (¶ 0039).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0393925 A1 to Chen et al (“Chen”) in view of US Patent Pub. 2011/0210937 A1 to Kee et al (“Kee”), and further in view of US Patent Pub. 2011/0157762 A1 to Kurashima.
As to claim 8, Chen in view of Kee fails to disclose wherein each of the first insulating layer and the second insulating layer comprises a pressure sensitive adhesive film.
Kurashima discloses wherein an insulating layer comprises a pressure sensitive adhesive film (¶ 0054).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen in view of Kee with the teachings of Wu wherein an insulating layer comprises a pressure sensitive adhesive film, as suggested by Kurashima thereby similarly using known configurations for adhering layers within touch display devices.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0393925 A1 to Chen et al (“Chen”) in view of US Patent Pub. 2011/0210937 A1 to Kee et al (“Kee”), and further in view of US Patent Pub. 2011/0157762 A1 to Kurashima and further in view of US Patent Pub. 2016/0041428 A1 to Hirakata et al (“Hirakata”).  
As to claim 9, Chen in view of Kee discloses a first insulating layer and second insulating layer but fails to disclose wherein one of the first insulating layer or the second insulating layer comprises a photosensitive polyimide, and the other of the first insulating layer or the second insulating layer is a pressure sensitive adhesive film.  
Kurashima discloses wherein an insulating layer is a pressure sensitive adhesive film (¶ 0054).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen in view of Kee with the teachings of Wu wherein an insulating layer comprises a pressure sensitive adhesive film, as suggested by Kurashima thereby similarly using known configurations for providing insulating layers within touch display devices.  
Hirakata discloses wherein an insulating layer comprises a photosensitive polyimide (¶ 0151).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen in view of Kee and Kurashima with the teachings of Hirakata wherein an insulating layer comprises a photosensitive polyimide, as suggested by Hirakata thereby similarly using known configurations for providing insulating layer within touch display devices.  
Further, it would have been an obvious matter design to have provided arranged different known materials, as cited by prior arts Kurashima and Hirakata above, in place of the insulating layers as disclosed by Chen while still yielding the same predictable results.  See MPEP 2144.04.VI.C.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2020/0393925 A1 to Chen et al (“Chen”) in view of US Patent Pub. 2011/0210937 A1 to Kee et al (“Kee”), and further in view of US Patent Pub. 2014/0362012 A1 to Lee et al (“Lee”).
As to claim 13, Chen in view of Kee fails to disclose wherein the display panel comprises: a sensor layer sensing an external input from an outside of the display device; and a display layer disposed under the sensor layer and displaying an image, and the display layer is disposed between the sensor layer and the digitizer.  
Lee discloses wherein the display panel (See Fig. 2) comprises: a sensor layer (210) sensing an external input from an outside of the display device; and a display layer (220) disposed under the sensor layer and displaying an image, and the display layer is disposed between the sensor layer and the digitizer.  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen in view of Kee with the teachings of Lee wherein the display panel comprises: a sensor layer sensing an external input from an outside of the display device; and a display layer disposed under the sensor layer and displaying an image, and the display layer is disposed between the sensor layer and the digitizer, as suggested by Lee thereby similarly using known configurations for enhancing input detection and prevent distortion.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624